Citation Nr: 1705372	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2015 decision, the Board denied entitlement to TDIU.  The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision, and remanded the matter to the Board for further action.  In January 2016, the Board remanded the case for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities are residuals of cold weather injury of the right and left upper extremities (with degenerative changes secondary to the cold weather injury), residuals of cold weather injury of the right and left lower extremities (with degenerative changes secondary to the cold weather injury), and chronic soft tissue strain of the left ankle, for a combined 90 percent rating from March 17, 2006.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The evidence shows that the Veteran's occupational history includes working as an airplane machinist/mechanic.  See March 2011 VA Form 21-8940; see also April 2016 VA Form 21-4192.  His educational background includes a high school education.  See March 2011 VA Form 21-8940.  The Veteran was last gainfully employed in June 2005.  See April 2016 VA Form 21-4192; see also October 2007 VA joints examination.  

The pertinent evidence of record includes an October 2007 VA joints examination that noted the Veteran complained of recurrent left ankle giving out, especially if he walks on uneven ground, accompanied by pain and swelling.  The examiner observed there was evidence of chronic instability of the left ankle.  

On April 2010 VA cold injury examination, the Veteran reported his current symptoms were intolerance of the cold and his hands and feet feeling cold regardless of the temperature, as well as numbness in his hands and feet.  He also indicated he experiences some intermittent numbness, tingling and burning.  It was related that the Veteran worked for Boeing as a mechanic for two years prior to his entrance into service, and as a mechanic for thirty-two years after service.  The Veteran reported his residuals of cold weather injury affected his work because of the cold weather and he was asked to go outside, and his hands would get cold and numb.  

On October 2011 VA ankle conditions examination, the Veteran reported his left ankle makes it difficult for him to do minor home maintenance.  The examiner opined that the Veteran's soft tissue strain of the left ankle at least as likely as not renders him unable to secure and maintain substantially gainful physical employment, noting the Veteran's mobility is impaired.  It was also opined the Veteran's left ankle does not impair his ability to do sedentary work.  

On March 2016 VA cold injury residuals examination, it was noted the Veteran's extremities were cool to the touch, regardless of the season, with a precipitating event being exposure to the cold which causes discoloration (bluish) of his extremities.  The Veteran reported he avoids cold exposure when possible, and wears warm gloves and shoes.  The Veteran stated that while working as a machinist for thirty-two years, his hands would turn bluish or reddish sometimes but that he was effective enough to do his job.  Physical examination revealed the Veteran's fingers and toes were cool to the touch, and were pinker/redder than the skin on his arms and legs.  Strength was normal (5/5), he had normal sensation to touch (monofilament), vibration (turning fork), cold (cold pack), and proprioception in all four extremities.  There was no impairment of the Veteran's fine motor skills.  The examiner opined that the Veteran's cold injury residuals would preclude employment in an occupation where working in cold environments is required (e.g., meat packer, cold storage warehouse, construction).  The examiner also opined that the Veteran's complaint of tingling and burning in his feet starting five or six years ago was more medically consistent with diabetic peripheral neuropathy.  It was opined that the Veteran's cold injury residuals would not preclude gainful employment, indicating the Veteran could perform gainful employment in a job setting requiring mild physical effort and/or sedentary employment.  

On March 2016 VA ankle conditions examination, the Veteran reported chronic swelling and pain in the left ankle with prolonged ambulation, and stated he uses a wrap to support his ankle to provide stability because it is weak.  He indicated he sat on a stool at work.  Physical examination revealed a mildly antalgic gait, normal range of motion bilaterally, no joint laxity, the ankle joint was mildly swollen, and mild discomfort to moderate palpation of the left ankle joint.  The Veteran experiences flare-ups with prolonged weight bearing, especially when walking on uneven ground.  The examiner opined that the Veteran was capable of gainful employment, though he has some swelling in the left ankle and lacks endurance of weight bearing for prolonged periods.  It was further opined that the Veteran would be able to perform work with limited amounts of standing or walking, or of a sedentary nature.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the October 2011 VA ankle conditions examiner opined that the Veteran's soft tissue strain of the left ankle at least as likely as not rendered him unable to secure and maintain substantially gainful physical employment.  The Board also finds significant that on March 2016 VA ankle conditions examination, the Veteran reported he had a stool he could sit on while he was employed, supporting the contention of flare-ups with prolonged weight bearing, and of significant physical impairment due to his left ankle.  In addition, the March 2016 VA cold injury residuals examiner opined that the Veteran's cold injury residuals would preclude employment in an occupation where working in a cold environment was required, and that the Veteran could perform gainful employment in a job setting requiring mild physical effort and/or sedentary employment.  Relatedly, on April 2010 VA cold injury examination, the Veteran reported that his employment affected his work because of the cold weather and because when he would go outside his hands would get cold and numb.  Thus, to the extent to the March 2016 VA cold injury residuals examiner opined the Veteran's cold injury residuals would preclude employment in an occupation where working in a cold environment was required, the Veteran reported approximately six years earlier that his post-service employment required working in a cold environment.  While multiple VA examiners have indicated the Veteran would be capable of gainful employment that required mild physical effort or sedentary employment, there is no evidence that the Veteran's post-service employment as an airplane machinist/mechanic required mild physical effort, and there is no evidence the Veteran has any post-service employment history in a sedentary-type occupation.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


